DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 14 and 15 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Inventions I claims 1-13, 16 and 17 directed to an endorectal probe and Invention II, claims 14 and 15 directed to an afterloading apparatus are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination of the afterloader has separate utility such as use to deliver radiation for use in treating breast cancer.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to . 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14 and 15 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	
Claim Interpretation
	Claim 1 lines 10-14 have been amended to include language “the at least one longitudinal catheter bore allowing a catheter containing an energy emitting source to be moved in the at least one longitudinal catheter bore…”  The office is considering this limitation to be directed to the catheter bore only an that the structure of the bore must be capable of allowing a catheter to be moved through the bore.  Further, the catheter and radiation source are not positively recited elements in the claim as amended.
		

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 4 – “the at least one flat face”, line 3, lack antecedent basis. 
Claim 16 – in line 3 “the at least one flat face” and “the longitudinal direction” line 4 lack antecedent basis.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 11, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokita et al (4,584,991, hereinafter Tokita).
Claim 1 – Tokita teaches an endorectal probe device including an endorectal catheter probe -28- having an elongated body -36- with a distal probe end the end 
Claim 2 – Tokita teaches the catheter probe -36- is movable in at least longitudinal direction within the endorectal tube in channel -26-.
Claim 3 - wherein the proximal probe end of the endorectal catheter probe is closed, see end of element -36- in figure 1, within element -12-.

Claim 5 – Tokita shows the end face of the closed proximal probe end of the endorectal catheter probe consists of a convex surface, see figure 1 the end of -36- is convex.
Claim 9 – Tokita teaches the endorectal catheter device is transparent to visible light and the radiation used for effecting the radiation treatment, column 4 lines 5-10.
Claim 11 – Tokita teaches at least a portion of the endorectal tube is made of a rigid material, see column 4 lines 3-10.  Further the device is inherently required to be rigid enough to be inserted to the cervix
Claim 12 – Tokita teaches the elongated body of the endorectal tube has a straight orientation, see figure 1.
Claim 16 – the flat end face is shown as element -42- in figure 5 and closed with element -14-.  The flat end is perpendicular as claimed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita(5,584,991) in view of Shukla(2006/0020156).
Claim 6 – Tokita teaches a device as claimed see the rejection to claim 1 above however Tokita teaches a catheter probe -36- with a single lumen not multiple longitudinal bores as claimed.
Shukla teaches a brachytherapy catheter -10- including a plurality of lumens -12-, -13-, -14- and -15- to deliver the radiation source.  
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to use a catheter with multiple lumens to deliver radiation as taught by Shukla to gain the advantage of having a plurality of radioactive point sources delivered in a single catheter as taught by Shukla.  The plurality of sources allow for a more complicated/shaped radiation dose.
Claim 7 - the multiple longitudinal catheter bores -12-, -13-, -14- and -15- are arranged in an equidistant manner around the central axis of the elongated body, in particular in a circle wise manner, see figures 4 and 5 of Shukla.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita(5,584,991) in view of Lamoureux et al (2017/0173362, hereinafter Lamo).
	Claim 10 – Tokita teaches a device as claimed see claim 1 above but does not teach a portion of the device being at least partly opaque.  
	Lamo teaches a brachytherapy device including a portion insert able inside the body including a portion being at least partially opaque, see  elements -117-
	It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to provide the device of Tokita with opaque markers as taught by Lamo to provide the advantage of being able to confirm the accurate placement of the device as set forth in Lamo paragraph [0029]


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tokita(4,584,991) in view of Finkelstein et al(2014/0179979, hereinafter Fink).
 	Claim 13 – Tokita teaches a device as claimed see claim 1 above, however Tokita does not teach an afterloader connected as claimed to position the radiation sources at the predetermined dwell positions.  
.  
 
Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicant argues Tokitadoes not teach use in the rectum, the office disagrees because as set forth in column 1 line 55, the device of Tokita is for use in “any bodily canal”.
Regarding “open proximal tube end”  the claims do not set forth any specific structure required for “open tube end”.  The open tube end -42- taught by Tokita is capable of being placed as claimed.  The specific location of “the colorectal tissue site” is not specifically set forth.  The claim includes reference to “colorectal cancerous tissue”  and “colorectal cancerous tissue site”, it is the position of the office that the colorectal cancerous tissue site” is broader than “colorectal cancerous tissue” and includes the area within the rectum filled by the probe of Tokita.
Thirdly applicant argues Tokita does not teach a bore allowing a catheter containing an energy emitting source to be moved in.  The office disagrees.  First as set -.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791